Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a hand vacuum cleaner having an upper end, a lower end, a front end, a rear end, a handle and first and second laterally opposed sides,
each laterally opposed side extends in a forward/rearward direction, the hand
vacuum cleaner comprising: an air treatment member positioned in the air flow path, the air treatment member comprising an air treatment chamber and a dirt collection
chamber exterior to the air treatment chamber, the air treatment chamber having a front end, a rearwardly disposed rear end, a sidewall extending between the front end of the air treatment chamber and the rear end of the air treatment chamber, an air treatment chamber air inlet and an air treatment chamber air outlet, the air outlet provided at the rear end of the air treatment chamber, the air treatment member comprises a stationary portion and an openable portion, the openable portion comprises a portion of the sidewall and the openable portion is moveably mounted by a mount between a closed position in which the air treatment chamber and the dirt collection chamber are closed and an open position in which the air treatment chamber and the dirt collection are open, in combination with the other elements of claim 1; nor a hand vacuum cleaner having a front end, a rear end, an upper end, a lower end and opposed outer sides that extend in a forward/rearward direction between the upper end and the lower end, the hand vacuum cleaner comprising an air treatment member positioned in the air flow path, the air treatment member comprising an air treatment chamber and a dirt collection chamber exterior to the air treatment chamber, the air treatment chamber having an air treatment chamber air inlet and an air treatment chamber air outlet, the air treatment chamber air outlet provided at the rear end of the air treatment chamber, the dirt collection chamber having an outer wall which forms part of the lower end of the hand vacuum cleaner, the air treatment member comprises a stationary portion and an openable portion, the openable portion comprises the outer wall, the openable portion is moveably mounted by a mount between a closed position in which the air treatment chamber and the dirt collection chamber are closed and an open position in which the
air treatment chamber and the dirt collection chamber are open, in combination with the other elements of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Redding/Primary Examiner, Art Unit 3723